
	
		II
		Calendar No. 869
		110th CONGRESS
		2d Session
		S. 2291
		[Report No. 110–412]
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Akaka (for himself,
			 Mrs. McCaskill, Mr. Carper, Mr.
			 Levin, Mr. Obama,
			 Mrs. Clinton, Mr. Tester, Mr.
			 Voinovich, Ms. Collins, and
			 Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			July 10 (legislative
			 day, July 9), 2008
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To enhance citizen access to Government information and
		  services by establishing plain language as the standard style of Government
		  documents issued to the public, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Plain Language in Government
			 Communications Act of 2007.
		2.PurposeThe purpose of this Act is to improve the
			 effectiveness and accountability of Federal agencies to the public by promoting
			 clear Government communication that the public can understand and use.
		3.DefinitionsIn this Act:
			(1)AgencyThe
			 term agency means an Executive agency, as defined under section
			 105 of title 5, United States Code.
			(2)Covered
			 documentThe term covered document—
				(A)means any
			 document (other than a regulation) issued by an agency to the public
			 that—
					(i)provides
			 information about any Federal Government requirement or program; or
					(ii)is
			 relevant to obtaining any Federal Government benefit or service; and
					(B)includes a
			 letter, publication, form, notice, or instruction.
				(3)Plain
			 languageThe term plain language means language that
			 the intended audience can readily understand and use because that language is
			 clear, concise, well-organized, and follows other best practices of plain
			 language writing.
			4.Responsibilities
			 of Federal agencies
			(a)Requirement To
			 use plain language in new documentsNot later than 1 year after
			 the date of enactment of this Act, each agency shall use plain language in any
			 covered document of the agency issued or substantially revised after the date
			 of enactment of this Act.
			(b)Guidance
				(1)In
			 general
					(A)DevelopmentNot
			 later than 6 months after the date of enactment of this Act, the Office of
			 Management and Budget shall develop guidance on implementing the requirements
			 of subsection (a).
					(B)IssuanceThe
			 Office of Management and Budget shall issue the guidance developed under
			 subpargraph (A) to agencies as a circular.
					(2)Interim
			 guidanceBefore the issuance of guidance under paragraph (1),
			 agencies may follow the guidance of—
					(A)the Plain English
			 Handbook published by the Securities and Exchange Commission;
					(B)the plain
			 language guidelines developed by the Plain Language Action and Information
			 Network; or
					(C)guidance provided
			 by the head of the agency that is consistent with the guidelines referred to
			 under subparagraph (B).
					5.Reports to
			 Congress
			(a)Initial
			 reportNot later than 6 months after the date of enactment of
			 this Act, the head of each agency shall submit to the Committee on Homeland
			 Security and Governmental Affairs of the Senate and the Committee on Oversight
			 and Government Reform of the House of Representatives a report that describes
			 how the agency intends to meet the following objectives:
				(1)Communicating the
			 requirements of this Act to agency employees.
				(2)Training agency
			 employees to write in plain language.
				(3)Meeting the
			 requirement under section 4(a).
				(4)Ensuring ongoing
			 compliance with the requirements of this Act.
				(5)Designating a
			 senior official to be responsible for implementing the requirements of this
			 Act.
				(b)Annual and
			 other reports
				(1)Agency
			 reports
					(A)In
			 generalThe head of each agency shall submit reports on
			 compliance with this Act to the Office of Management and Budget.
					(B)Submission
			 datesThe Office of Management and Budget shall notify each
			 agency of the date each report under subparagraph (A) is required for
			 submission to enable the Office of Management and Budget to meet the
			 requirements of paragraph (2).
					(2)Reports to
			 CongressThe Office of Management and Budget shall review agency
			 reports submitted under paragraph (1) using the guidance issued under section
			 4(b)(1)(B) and submit a report on the progress of agencies to the Committee on
			 Homeland Security and Governmental Affairs of the Senate and the Committee on
			 Oversight and Government Reform of Representatives—
					(A)annually for the
			 first 2 years after the date of enactment of this Act; and
					(B)once every 3
			 years thereafter.
					
	
		July 10 (legislative day, July 9), 2008
		Reported without amendment
	
